DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Response to Amendments 
The Amendments to the Claims filed 11/04/2021 have been entered.  The minor informalities have been addressed by amendments and objections to claims 9 and 10 thereto are withdrawn accordingly. The previous 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejections of claims 3, 11, 12, 13 and 16 are withdrawn in view of the Applicant's amendments.

Examiner’s Amendment/Comment
An examiner's amendment/comment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
For recordation purposes, it is noted herein that the limitation “primarily” throughout the claims means “greater than any of 50 wt. %, 50 mol. %, and 50 vol. %”. For example, "primarily" may include 50.1 wt.% to 100 wt. % and all values and ranges there between, 50. 1 mol. % to 100 mol. % and all values and ranges there between, or 50.1 vol. % to 100 vol. % and all values and ranges there between, per the specification (paragraph [0017]) of claimed invention. 
Reasons for Allowance 
The following is an examiner’s statement of reasons for allowance: A thorough search for pertinent prior art did not locate any prior art that discloses or suggests the invention recited in claims 1-20. A method for producing 1-butene, the method comprising: 
dehydrogenating n-butane to produce a first stream comprising 1-butene, isobutene, trans-2-butene, cis-2-butene, and n-butane; 
distilling, in a distillation column, the first stream to produce a second stream comprising primarily 1-butene and isobutene, collectively and a third stream comprising primarily trans-2-butene and ci s-2-butene, collectively; and 
separating the second stream to produce a fourth stream comprising primarily 1­butene and a fifth stream comprising primarily isobutene, is considered novel.
A closest prior art to Schindler et al. (US 2007/0161841 A1) discloses a process for preparing 1-butene from 1-butane, which comprises the steps A) provision of an n-butane containing feed gas stream a; B) introducing of the n-butane-containing feed gas stream a into at least one dehydrogenation zone and nonoxidative catalytic dehydrogenation of n-butane to give a product gas stream b comprising n-butane, 1-butene, 2-butene, butadiene, low-boiling secondary constituents, hydrogen and possibly water vapor, C) removing hydrogen, the low-boiling secondary con tituents and optionally water vapor to give a C4 product gas stream c containing 10-80% by volume of n-butane, 5-40% by volume of 1-butene, 10-50% by volume of 2-butene. 0-40% by volume of butadiene and 0-10% by volume of further gas constituents; D) introducing the C4 product gas stream c, containing 10-80% by volume of n-butane, 10-60% by volume of 1-butene, 15-60% by volume of 2-butene, 0-5% by volume of butadiene and 0-10% by volume of further gas constituents, into a selective hydrogenation zone and selective hydrogenation of butadiene to 1- and/or 2-butene to give a stream d consisting essentially of n-butane, 1-butene 
A pertinent prior art to Klanner et al. (US 2008/0183024 A1) discloses a process for preparing butadiene from n-butane, comprising the steps of A) providing a feed gas stream a comprising n-butane; B) feeding the feed gas stream a comprising n-butane into at least one first dehydrogenation zone and nonoxidatively catalytically dehydrogenating n-butane to obtain a product gas stream b comprising n-butane, 1-butene, 2-butene, butadiene, hydrogen and low-boiling secondary constituents, with or without carbon oxides and with or without Steam; C) feeding the product gas stream b of the nonoxidative catalytic dehydrogenation and an oxygenous gas into at least one second dehydrogenation zone and oxidatively dehydrogenating n-butane, 1-butene and 2-butene to obtain a product gas stream c comprising n-butane, 2-butene, butadiene, low-boiling secondary constituents, carbon oxides and steam, said product gas stream c having a higher content of butadiene than product gas stream b: D) removing the low-boiling secondary constituents and steam to obtain a C4 product gas stream d substantially consisting of n-butane, 2-butene and butadiene; E) separating the C4 product gas stream d into a stream e1 consisting substantially of n-butane and 2-butene and a product-of-value stream e2 consisting substantially of butadiene by extractive distillation; F) recycling stream e1 into the first dehydrogenation zone.
Schulze et al. (US 2,362,218) discloses a process for preparing butadiene from n-butane which comprises treating said n-butane with a dehydrogenating catalyst under suitable conditions to produce a mixture comprising butadiene, butene-1, butene-2, and butane, passing said mixture over an isomerization catalyst under conditions suitable to promote the conversion of butene-1 to butene-2, fractionating the effluent from the isomerization step to produce an overhead fraction predominantly lower-boiling than trans buttene-2 and a bottoms fraction comprising essentially cis and transbutene-2, recycling said overhead fraction after absorption of butadiene therefrom to the initial dehydrogenation step along with fresh butane feed, treating said bot tons fraction in a second dehydrogenation step to convert a substantial proportion of the butene-2 to butadiene, separating the butadiene from the products of the second dehydrogenation step prior to recycling the unconverted C4 material therefrom to the second dehydrogenation step along with fresh added butene-2 stock and finally combining the butadiene so recovered from the two dehydrogenation steps.
The cited prior arts, alone or in combination, do not teach or suggest a process for producing 1-butene, the method comprising: dehydrogenating n-butane to produce a first stream comprising 1-butene, isobutene, trans-2-butene, cis-2-butene, and n-butane; distilling, in a distillation column, the first stream to produce a second stream comprising primarily 1-butene and isobutene, collectively and a third stream comprising primarily trans-2-butene and ci s-2-butene, collectively; and separating the second stream to produce a fourth stream comprising primarily 1­butene and a fifth stream comprising primarily isobutene, as recited in claim 1 of claimed invention. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YOUNGSUL JEONG/Primary Examiner, Art Unit 1772